OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).


Claim
The claim language must be amended for proper form (37 C.F.R. 1.153) and consistency with the title to cancel “is a pair of”, to read:
--  CLAIM:
The ornamental design for A microscope as shown and described.  --


Claim Rejection - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a), and a quotation of 35 U.S.C. 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling because of inconsistencies and indefinite elements in the reproductions.
Figure 1.1 vs. Figures 1.2, 1.5 and 1.6 – The annotated area appears inconsistently disclosed between views.  The Examiner recommends amending the views for consistency between corresponding views or rendering the indefinite area in Figure 1.1 as broken lines.The central highlighted features of the claimed design are not clearly corroborated in other views resulting in spatial indefiniteness because the depth, properties, and relationship with adjacent surfaces cannot be determined in combination with other views.  The precise configuration (contours, protruding, concavity, or coplanar nature) of the elements cannot be determined from a single view.  See annotated figure below for example. Are these elements coplanar?See annotated reproduction below.

    PNG
    media_image1.png
    553
    447
    media_image1.png
    Greyscale



Figure 1.2 vs. Figure 1.1 – The feet are inconsistently disclosed between views.  Figure 1.2 discloses additional separation and a seam line that is NOT disclosed in the feet in Figure 1.1.  See annotated reproduction below.


    PNG
    media_image2.png
    218
    734
    media_image2.png
    Greyscale



Figure 1.2 vs. Figure 1.7 – The annotated region of the attachment element is inconsistently disclosed between views.  The Examiner recommends amending the views for consistency between corresponding views.

    PNG
    media_image3.png
    548
    992
    media_image3.png
    Greyscale



Figure 1.3 vs. Figures 1.5-1.8 – The small circular element is inconsistently disclosed between views.  Figure 1.3 discloses a solid edge circular element, whereas Figure 1.5-1.8 disclose nothing or merely a contour line.  The Examiner recommends amending the views for consistency between corresponding views.  Is the circular element intended to be a recession, hole, or some kind of button?

    PNG
    media_image4.png
    263
    430
    media_image4.png
    Greyscale



Figures 1.2-1.4 – The knobs on the front and side of the claimed design are inconsistently disclosed between views. Figures 1.2 and 1.4 disclose the knobs as squared/hard edges, whereas Figure 1.5 and 1.6 disclose a rounded edge.

    PNG
    media_image5.png
    313
    496
    media_image5.png
    Greyscale


Figure 1.4 – The features on the bottom of the claimed design are not clearly corroborated in other views resulting in spatial indefiniteness because the depth, properties, and relationship with adjacent surfaces cannot be determined in combination with other views.  The precise configuration (depth, thickness of material, contours, protruding, concavity, or coplanar nature) of the elements cannot be determined from a single view.  See annotated figure below for example. Are these elements coplanar, recessed, smooth or contoured?  See annotated reproduction below.

    PNG
    media_image6.png
    540
    496
    media_image6.png
    Greyscale



Figures 1.7 vs. Figure 1.8 – The rear surface is inconsistently disclosed between views. Figure 1.7 discloses a seam line on the rear surface, whereas Figure 1.8 does NOT disclose a seam line in the same area.  See annotated reproductions below for example.

    PNG
    media_image7.png
    694
    970
    media_image7.png
    Greyscale


ALL Figures – The circular knobs or button like elements are inconsistently disclosed between views.  Some reproductions disclose the circular elements with contours lines, rounded edges, and NO inner seam lines; whereas other views disclose an inner solid seam lines and hard edges.  See annotated reproductions below.

    PNG
    media_image8.png
    1158
    856
    media_image8.png
    Greyscale


Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the microscope in broken lines form no part of the claimed design or a statement that the portions of the microscope shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).


A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  
Any amendments to the drawing or specification must meet the description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession.  See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.


Conclusion
The claim stands rejected under 35 USC § 112 (a) and (b) for the reasons set forth above. 


CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915